COPE, J.
(concurring).
While initially skeptical, in the end I conclude that the outcome would not have been different if a voluntary intoxication defense had been offered.* The defen*1255dant’s actions were so persistent and goal-directed that the jury inevitably would have concluded the defendant had formed the necessary specific intent.

The crime date was 1994, so the defendant is in the group for which voluntary intoxication *1255offers a defense to specific intent crimes. The defense has subsequently been repealed (with a narrow exception) for crimes committed on or after October 1, 1999. See § 775.051, Fla. Stat. (1999); ch. 99-174, §§ 1-2, Laws of Fla.